EDMONDS, J.,
dissenting.
ORS 742.544 took effect on November 1, 1993, and according to the uncodified language of Oregon Laws 1993, chapter 709, section 13, applies only to “losses” that occur on or after that date. Defendant argues that ORS 742.544 is inapplicable to plaintiffs claim because her accident occurred before the effective date of the statute. The majority agrees with defendant’s argument. I disagree with the interpretation of the statute’s meaning by the majority because it is inconsistent with the expression of the legislature’s intent when it enacted the statute.
The issue about what the legislature meant when it used the word “losses” in section 13 involves a question of statutory interpretation. ORS 742.544 provides:
“(1) A provider of personal injury protection benefits shall be reimbursed for personal injury protection payments made on behalf of any person only to the extent that the total amount of benefits paid exceeds the economic damages as defined in ORS 18.560 suffered by that person. As used in this section, ‘total amount of benefits’ means the amount of money recovered by a person from:
“(a) Applicable underinsured motorist benefits . described in ORS 742.502(2);
“(b) Liability insurance coverage available to the person receiving the personal injury protection benefits from other parties to the accident;
“(c) Personal injury protection payments; and
“(d) Any other payments by or on behalf of the party whose fault caused the damages.
“(2) Nothing in this section requires a person to repay more than the amount of personal injury protection benefits actually received.”
We are to begin our analysis of the legislature’s intent in enacting ORS 742.544 by examining the text and the context of the statute. The statute is about personal injury protection (PIP) benefits. PIP benefits consist of payments for expenses, loss of income and loss of essential services resulting from a covered event as provided in ORS 742.524. ORS 742.520(3). *571By their very nature, the losses for which PIP benefits compensate do not necessarily occur only at the time of the accident, at the time that a claim is made or when a lawsuit is filed. For example, medical expenses are generally ongoing during the duration of the need for treatment arising out of an accident. Similarly, lost wages generally are not ascertainable losses at the time of the accident. In context, the word ‘losses” in section 13 necessarily connotes a continuum of losses flowing from the accident. When it is used in conjunction with the context of ORS 742.544, ‘losses” necessarily mean those expenses or loss of income and services that continue to occur after the injury-causing event. Thus, the majority’s assertion that ‘losses” occur only at the time of the accident is inconsistent with the context of ORS 742.544.
Even if the text and the context of the statute are considered to be unclear regarding the meaning of “losses,” the legislative history of the statute demonstrates conclusively what the legislature had in mind. ORS 742.544 was enacted in 1993 by the Oregon legislature1 in response to our decision in Babb v. Mid-Century Ins. Co., 110 Or App 67, 821 P2d 424 (1991), rev den 313 Or 209 (1992). In that case, the plaintiff was paid $5,000 in PIP benefits by her insurer. The insurer then sought reimbursement from the tortfeasor’s insurer. That insurer did not reimburse the plaintiffs insurer but, instead, offered its insured’s liability limits to the plaintiff because her damages exceeded the limits. The plaintiff accepted, and the tortfeasor’s insurer issued a draft payable to the plaintiff and her insurer. When they negotiated the draft, the insurer received the $5,000 as reimbursement for the PIP benefits, and the plaintiff reserved the right to contest the reimbursement. Id. at 69. The plaintiff brought a declaratory judgment action to determine her rights under the existing law and her policy. We held under former ORS 742.534(1) that insureds, when they received monies from the tortfeasor’s insurer, were required to repay their own insurance companies for PIP benefits received, even though the insured’s damages exceeded the amount of available insurance. Id. at 70-71. Consequently, the plaintiff was *572required to reimburse her insurer for the $5,000 even though her damages exceeded the amounts she had received.
Under our holding in Babb, insureds were required to repay PIP benefits regardless of whether their damages exceeded the amount of available insurance. By promulgating ORS 742.544, the legislature intended that reimbursement of benefits could be required only after the insured’s economic damages as defined in ORS 18.560 (damages comprised of verifiable monetary losses) were ascertainable and a comparison could be made with the total amount of benefits paid. The majority’s premise is that covered “losses” as contemplated by section 13 relate only to losses occurring at the time of the event causing the injury and not those incurred thereafter. That interpretation defeats the legislature’s intent to change the law to permit insureds to retain PIP benefits when their economic damages exceed the amount of available insurance. As illustrated by the facts in this case, the majority’s decision requires plaintiff to reimburse to defendant PIP benefits in the amount of $8,833 paid to plaintiff after November 1, 1993, even though it appears that the parties agree that plaintiff’s economic damages exceed $37,600 and that she has received only $25,000 in total benefits.
Finally, had the legislature intended that the statute apply only to injury-causing events that occurred on or after November 1, 1993, it could have said so. Instead, it chose to employ the generic word “losses,” a word that has a broader and different meaning from the words “occurrence” or “accident,” words typically used to describe the events that trigger insurance coverage. The majority equates the word “losses” with the time of the accident and thereby changes the concept embodied in section 13 expressed by the use of the word “losses.” There is nothing in the statutory scheme or the legislative history that suggests that such a meaning was intended. As plaintiff points out, the legislature knows how to limit the effectiveness of its enactments to apply to particular claims by providing that amendments apply only to “causes of actions” or to “claims” arising after a particular date.2 In effect, the majority by its interpretation has violated *573ORS 174.010, which forbids courts from inserting into a statute what is not there.
In sum, defendant’s argument that the legislature intended ORS 742.544 to apply to claims arising from acci-. dents occurring on or after November 1, 1993, is not supported by the context of the statute, the purpose of the statute or general rules of statutory construction. When the legislature used the word “losses,” it must have meant those dates on which plaintiff incurred the damages contemplated by the PIP statutes. Therefore, I agree with plaintiff that defendant is not entitled to reimbursement for those benefits paid for expenses or losses that occurred after November 1, 1993.
Accordingly, I dissent.

 Or Laws 1993, ch 709, §§ 9, 13 and 14.


 See Or Laws 1987, ch 774, § 27 and Or Laws 1995, ch 696, § 7.